Case 1:19-cv-00197-REB-NRN Document 75 Filed 06/21/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-197-REB-NRN

  TINA MEHAFFEY,

         Plaintiff,
  v.

  NAVENT SOLUTIONS, LLC,

         Defendant.



                                      FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Judgment is hereby entered.

         Pursuant to the Order [ECF 74] entered by Senior United States District Judge

  Robert E. Blackburn on June 17, 2021, it is

         ORDERED that the claims of the plaintiff are dismissed with prejudice. It is

         FURTHER ORDERED that judgment with prejudice is entered on behalf of

  defendant, Navient Solutions, LLC, and against plaintiff, Tina Mehaffey, as to all claims

  for relief and causes of action asserted herein. It is

         FURTHER ORDERED that defendant is awarded its costs, to be taxed by the

  clerk of the court in the time and manner specified in Fed. R. Civ. P. 54(d)(1) and

  D.C.COLO.LCivR 54.1.

  This case will be closed.
Case 1:19-cv-00197-REB-NRN Document 75 Filed 06/21/21 USDC Colorado Page 2 of 2




        DATED June 21, 2021, at Denver, Colorado.

                                       FOR THE COURT:

                                       Jeffrey P. Colwell, Clerk

                                       By:    s/L.Roberson
                                              L. Roberson
                                              Deputy Clerk
